 Case 17-37101     Doc 43   Filed 08/18/20 Entered 08/18/20 16:13:30      Desc Main
                              Document     Page 1 of 6



                     UNITED STATES BANKRUPTCY COURT
                      NORTHERN DISTRICT OF ILLINOIS
                             EASTERN DIVISION

     In re:                                Chapter 13

     Geoffrey and Tanya Imhof,             Bankruptcy No. 17-37101

                         Debtors.          Honorable A. Benjamin Goldgar


                               NOTICE OF MOTION
      Please take notice that, on Tuesday, August 25, 2020, at 1:30 p.m., I will
appear telephonically before the Honorable A. Benjamin Goldgar, or any judge
sitting in that judge’s place, and present the attached Motion to Withdraw as
Counsel for the Debtors, a copy of which is hereby served upon you.

      This motion will be presented and heard telephonically. No personal
appearance in court is necessary or permitted. To appear and be heard
telephonically on the motion, you must set up and use an account with Court
Solutions, LLC. You can set up an account at www.Court-Solutions.com or by
calling Court Solutions at (917) 746-7476.

     If you object to this motion and want it called on the presentment date
above, you must file a Notice of Objection no later than two (2) business days before
that date. If a Notice of Objection is timely filed, the motion will be called on the
presentment date. If no Notice of Objection is timely filed, the court may grant the
motion in advance without a hearing.

Dated: August 18, 2020                        FactorLaw
                                              By: /s/ Ariane Holtschlag
                                              One of Its Attorneys

William J. Factor (6205675)
Ariane Holtschlag (6294327)
FACTORLAW
105 W. Madison Street, Suite 1500
Chicago, IL 60602
Tel:   (312) 878-4830
Fax: (847) 574-8233
Email: aholtschlag@wfactorlaw.com




     {00172667}
  Case 17-37101     Doc 43    Filed 08/18/20 Entered 08/18/20 16:13:30    Desc Main
                                Document     Page 2 of 6



                             CERTIFICATE OF SERVICE
       I, Ariane Holtschlag, an attorney, hereby certify that on August 18, 2020,
pursuant to Section II.B.4 of the Administrative Procedures for the Case
Management/Electronic Case Filing System and Fed.R.Civ.P. 5(a), I caused a copy
of the foregoing Notice of Motion and the accompanying Motion to be served
electronically through the Court’s Electronic Notice for Registrants on all persons
identified as Registrants on the below Service List and by and by first-class U.S.
Mail on all Non-Registrants as identified on the below Service List. Additional
notice has been provided to the Debtors through first-class U.S. Mail , FedEx and
Email as identified on the below Service List.

                                                 /s/ Ariane Holtschlag

                                      SERVICE LIST
Registrants
(Service via ECF)
Adham Alaily                      aalaily@ea-atty.com
Peter C Bastianen                 ND-Four@il.cslegal.com
Joel P Fonferko                   ND-One@il.cslegal.com
Ariane Holtschlag                 aholtschlag@wfactorlaw.com,
                                  bharlow@wfactorlaw.com;gsullivan@ecf.inforuptcy.
                                  com;holtschlagar43923@notify.bestcase.com
Patrick S Layng                   USTPRegion11.ES.ECF@usdoj.gov
Marilyn O Marshall                courtdocs@chi13.com


Non-Registrants
(Service via First Class U.S. Mail)

PRA Receivables Management, LLC
PO Box 41021
Norfolk, VA 23541

Geoffrey and Tanya Imhof
233 W Tanglewood Drive
Arlington Heights, IL 60004



{00172667}                               —2—
  Case 17-37101    Doc 43    Filed 08/18/20 Entered 08/18/20 16:13:30     Desc Main
                               Document     Page 3 of 6




Debtors
(Service via first-class U.S. Mail on their respective attorneys in the domestic
relations proceeding)

Tanya Imhof
c/o Michael A. Weiman, attorney
30 N LaSalle St Ste 3100
Chicago, IL 60602

Geoffrey Imhof
c/o Nicholas W. Richardson, attorney
800 E NW Hwy #321
Palatine, IL 60074

(Service via FedEx to the marital residence and address of record in this Case)

Geoffrey and Tanya Imhof
233 W Tanglewood Drive
Arlington Heights, IL 60004

(Service via direct individual Email)

Tanya Imhof                      bratti1@hotmail.com

Geoffrey Imhof                   geoffimhof1@gmail.com




{00172667}                              —3—
  Case 17-37101      Doc 43   Filed 08/18/20 Entered 08/18/20 16:13:30      Desc Main
                                Document     Page 4 of 6




                        UNITED STATES BANKRUPTCY COURT
                         NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

       In re:                                 Chapter 13

       Geoffrey and Tanya Imhof,              Bankruptcy No. 17-37101

                           Debtors.           Honorable A. Benjamin Goldgar


             MOTION TO WITHDRAW AS COUNSEL FOR THE DEBTORS
       Ariane Holtschlag and The Law Office of William J. Factor d/b/a FactorLaw
(collectively, the “Firm”), counsel for Geoffrey and Tanya Imhof (the “Debtors”) in
the above captioned case, hereby move for leave to withdraw as Debtors’ counsel.


                                  1. BACKGROUND.

       The Debtors filed this case on December 14, 2017 (the “Petition Date”). On
April 3, 2018, this Court entered an order confirming the Debtors’ proposed plan of
reorganization. To date, the Debtors remain current on the payments required
under their confirmed plan of reorganization.

       On May 15, 2019, a petition for dissolution of their marriage was filed in the
Circuit Court of Cook County to commence case number 2019D230205.

       At this time, conflicts have arisen between the Debtors as a result of their
separation and pending divorce proceeding such that a continued joint-
representation in this bankruptcy case is no longer appropriate, or feasible, given
the break down of communication and trust between the Debtors and the Firm.

       Accordingly, the Firm now seeks to withdraw from its representation of the
Debtors in this case.




{00172667}                                —4—
  Case 17-37101       Doc 43    Filed 08/18/20 Entered 08/18/20 16:13:30          Desc Main
                                  Document     Page 5 of 6



                                      2. DISCUSSION.

       Under the applicable professional conduct rules, a lawyer may withdraw from
representing a client if:
             (1) withdrawal can be accomplished without material adverse
                 effect on the interests of the client;
             (2) the client persists in a course of action involving the
                 lawyer’s services that the lawyer reasonably believes is
                 criminal or fraudulent;
             (3) the client has used the lawyer’s services to perpetrate a
                 crime or fraud;
             (4) the client insists upon taking action that the lawyer
                 considers repugnant or with which the lawyer has a
                 fundamental disagreement;
             (5) the client fails substantially to fulfill an obligation to the
                 lawyer regarding the lawyer’s services and has been given
                 reasonable warning that the lawyer will withdraw unless
                 the obligation is fulfilled;
             (6) the representation will result in an unreasonable
                 financial burden on the lawyer or has been rendered
                 unreasonably difficult by the client; or
             (7) other good cause for withdrawal exists.

Model Rules of Prof’l Conduct R. 1.16(b) (made applicable by Bankr. Ct. Local R.
9029-4A and Dist. Ct. Local R. 83.50). Accord Ill. Rules of Prof’l Conduct R. 1.16(b).

       The Firm’s continued representation of the Debtors in this matter has and/or
will result in one or more of the enumerated circumstances.

       Wherefore, the Firm respectfully requests that the Court enter an order
authorizing it to withdraw as counsel for the Debtors and granting such further
relief as is appropriate in the circumstances.

Dated: August 18, 2020                             Respectfully submitted,

                                                   FactorLaw
                                                   By: /s/ Ariane Holtschlag
                                                   One of Its Attorneys



{00172667}                                  —5—
  Case 17-37101   Doc 43   Filed 08/18/20 Entered 08/18/20 16:13:30   Desc Main
                             Document     Page 6 of 6



William J. Factor (6205675)
Ariane Holtschlag (6294327)
FACTORLAW
105 W. Madison Street, Suite 1500
Chicago, IL 60602
Tel:   (312) 878-4830
Fax: (847) 574-8233
Email: aholtschlag@wfactorlaw.com




{00172667}                           —6—
